Citation Nr: 1112436	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, December 1990 to April 1991, and from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection for PTSD, and assigned a 30 percent initial disability rating, effective from May 22, 2007.  A June 2009 Board decision remanded the PTSD claim for additional development.

A May 20, 2010 Board decision reclassified the issue on appeal as entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder and denied a rating in excess of 30 percent for that disability.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon an October 2011 Joint Motion of the parties, promulgated an Order in October 2011 that vacated the Board's May 20, 2010 decision and remanded the case for readjudication in compliance with directives specified.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A January 2008 RO decision granted the Veteran service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial disability rating, effective from May 22, 2007.  Based on additional actions taken by the RO, the Board's May 20, 2010 decision reclassified the issue on appeal as entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.  In explaining its attempt to clarify the issue on appeal, the Board's May 20, 2010 decision indicated, in pertinent part, as follows (at page 2):

In a February 2010 rating decision, the RO granted service connection for major depressive disorder, and combined this disability with his service-connected PTSD, due [to] medical evidence which indicated that the two disabilities have overlapping and intertwined symptoms.  The issue has therefore been reclassified as [Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder].

The October 2010 Joint Motion (page 10) indicated as follows:

The parties agree, however, that the Record is ambiguous as to whether the February 9, 2010 Rating Decision, or any other RO action, properly granted [the Veteran's] claim for service connection for MDD and combined that disability with [the Veteran's] service-connected PTSD.  The parties therefore agree that the Board should address this issue on remand.

The Joint Motion (pages 11-12) went on to state as follows:

. . . the parties agree that the Board should revisit the issue of whether the [Veteran's] claim for service connection for MDD was properly "reclassified" for purposes of the instant appeal as it remains unclear as to whether service connection has been established for MDD as part of the PTSD diagnosis or as a separate disability.

The Joint Motion also noted (page 8) that July 2009 and January 2010 VA examinations had not complied with the Board's June 2009 remand instructions.

In essence, the Joint Motion requires that the Veteran be afforded a new examination that addresses the questions from the Board's June 2009 remand.  As such, the Veteran should be afforded a VA examination that addresses the medical matters presented by this appeal.  As explicitly noted by the Joint Motion (pages 8-9), rationale for all opinions must be provided.

As noted by the Veteran's attorney's March 2011 letter, all recent VA treatment records not of record should be obtained and associated with the claims file.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted, as the Veteran has indicated (January 2010 VA neurological examination) that he was working full-time as a nurse.

Accordingly, the case is hereby REMANDED for the following actions:

1.  The AOJ should request all of the Veteran's VA psychiatric medical records dated from May 2007, not currently of record, and associate them with the claims file.

2.  Schedule the Veteran for a VA mental status examination to ascertain the current severity and all manifestations of his service-connected PTSD and to ascertain the origins of his major depressive disorder.  The claims file must be made available to the examiner for review in connection with the examination.  After a review of the record on appeal and an examination of the Veteran the examiner should provide answers to the following questions:

Major Depressive Disorder:

A.  Is it at least as likely as not (50 percent or greater) that the Veteran's major depression represents a symptom of his service-connected PTSD or is it a separately diagnosable disability?

B.  If the Veteran's major depression represents a separately diagnosable disability, is it at least as likely as not (50 percent or greater) that it is (a) proximately due to the service-connected residuals of a 2004 closed head injury or (b) chronically aggravated by his service-connected residuals of a 2004 closed head injury.

C.  If the Veteran's major depression represents a separately diagnosable disability, is it at least as likely as not (50 percent or greater) that it is due to his military service.  If the Veteran's major depression represents a separately diagnosable disability due to other cause(s), the examiner should describe the etiology of such disability, to the extent feasible.

PTSD:

A.  What is the Veteran's current level of social and occupational impairment solely due to his service-connected PTSD?

B.  What is the Veteran's GAF score solely due to his service-connected PTSD?

The examiner should conduct all testing and evaluation needed to make these determinations.  The examiner should also discuss the rationale of all opinions provided.

3.  The AOJ should then readjudicate the issue on appeal.  In doing so, the AOJ must clearly state whether service connection has been established for major depression as a separate psychiatric disability or whether the Veteran's depression symptoms are considered part and parcel of service-connected PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



